IN THE SUPREME COURT OF THE STATE OF DELAWARE

CHARLES H. GIFFORD, III,                     §
                                             §      No. 571, 2017
         Defendant Below,                    §
         Appellant,                          §      Court Below: Superior Court of the
                                             §      State of Delaware
         v.                                  §
                                             §      C.A. No. N15J-03882
601 CHRISTIANA INVESTORS,                    §
LLC, by way of assignment from               §
Wilmington Savings Fund Society,             §
FSB,                                         §
                                             §
         Plaintiff Below,                    §
         Appellee.                           §

                               Submitted: July 13, 2018
                               Decided:   September 25, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                          ORDER

         (1)    The appellant, Charles H. Gifford, III, has appealed the Superior

Court’s order of November 29, 2017, which denied his motion, under Superior Court

Civil Rule 60(b), for relief from a judgment by confession that was entered against

him in 2016.1 Last year, we affirmed the Superior Court’s denial of Gifford’s motion

for reconsideration of a Commissioner’s order, which found, after a hearing, that




1
    Gifford v. 601 Christiana Investors, LLC, 2017 WL 5900951 (Del. Super. Ct. Nov. 29, 2017).
Gifford’s waiver of rights in connection with the entry of judgment by confession

was knowing, intelligent, and voluntary.2

       (2)     The record reflects that, following submission of the parties’ briefs on

the Rule 60(b) motion, oral argument on August 9, 2017, and post-argument

submissions, the Superior Court denied the motion for relief from judgment after

determining that Gifford had no possibility of presenting a meritorious defense to

the entry of judgment, and that his failure to pursue what he claimed was a

meritorious defense in a timely way was not the result of excusable neglect.3 After

carefully considering the parties’ briefs on appeal and the available record, 4 we can

find no error or abuse of discretion in the Superior Court’s denial of Gifford’s motion

for relief from judgment.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                                      BY THE COURT:
                                                      /s/ Leo E. Strine, Jr.
                                                      Chief Justice




2
  Gifford v. 601 Christiana Investors, LLC, 2017 WL 1134769 (Del. Mar. 27, 2017).
3
  Supra note 1.
4
  Gifford did not order a transcript of the Superior Court oral argument for this appeal.
                                                 2